Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on July 17, 2020.  Claims 1-20 are pending.

Claim Objections
Claims 1, and 10 are objected to because of the following informalities: 
Claim 1 recites the limitation “a FMC networked node server” and makes secondary reference to “the FMC networked nod server” then later makes secondary reference to “the server”.  The secondary references must be consistent.
Claim 10 recites the limitation “a FMC networked node server” and makes secondary reference to “the FMC networked nod server” then later makes secondary reference to “the server”.  The secondary references must be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “LRU” in claims 6 and 15 is believed to address a line replaceable unit, however, the term is not defined in the Claims or the Specification.  The term is indefinite because the specification does not clearly define the term.
Claim 9 recites the limitation “the server defined API”.  There is insufficient antecedent basis for this limitation in the claim.  Nothing is defined in claim 9.  Claim 9 is dependent on claim 1, which introduced “a FMC networked node server specified API”. 
This may be intended as “the FMC networked node server specified API”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghu et al., U.S. Patent 9,043,938 B1 (2015).
As to claim 1, Raghu et al. discloses an avionics system in an aircraft for providing flight data from an onboard flight management computer (FMC) to requesting applications, the system comprising: 
a flight management system (FMS) service layer executing on the FMC on a thread separate from a thread that executes FMS core functions, the FMS service layer providing a FMC networked node server for responding to queries from a plurality of external applications for data generated from the FMS core functions without interrupting the FMS core functions (Column 4, Lines 20-33, Column 5, Lines 38-55), the FMC networked node server configured to: 
receive, via a connectivity channel, a request from a client application identified by a unique client ID using a FMC networked node server specified API (application programming interface) for data elements from a specified input flight plan and set of constraints (Column 5, Line 38 - Column 6, Line 8); 
retrieve the specified input flight plan and set of constraints from the FMS core functions (Column 3, Lines 23-36); 
extract the requested data elements (Column 3, Lines 23-36); 
output the requested data elements via the connectivity channel to the client application identified by the unique client ID without affecting the active thread that executes FMS core functions (Column 3, Lines 23-36); 
wherein the server can maintain communication with multiple clients as they are uniquely identified by a Client ID for query and response communication (Column 7, Lines 8-24).
As to claim 2, Raghu et al. discloses the avionics system of claim 1, and further discloses further comprising a gateway unit that provides the connectivity channel by functioning as an access point between the FMC networked node server and the external applications and implements the FMC networked node server specified API to allow communication between the FMC networked node server and the external applications (Figure 1, wireless access module 108, Column 5, Lines 38-55).
As to claim 3, Raghu et al. discloses the avionics system of claim 2, and further discloses wherein the client application communicates with the FMC networked node server directly through the data gateway unit (Figure 1, wireless access module 108, Column 5, Lines 38-55).
 As to claim 4, Raghu et al. discloses the avionics system of claim 2, and further discloses further comprising an avionics server configured to facilitate communication between the client application and the data gateway unit by converting communications from the client application to a format compatible with the data gateway unit and converting communication from the data gateway unit to a format compatible with the client application (Figure 1A, wireless access module 108, Column 5, Lines 38-55).
As to claim 5, Raghu et al. discloses the avionics system of claim 1, and further discloses wherein the client application executes on a mobile device (Figure 1A, mobile device 106, Column 5, Lines 38-55).
As to claim 7, Raghu et al. discloses the avionics system of claim 1, and further discloses wherein the client application executes on a ground or cloud based computing system (Figure 1A, wireless access module 108).
As to claim 8, Raghu et al. discloses the avionics system of claim 1, and further discloses wherein the FMS core functions perform in-flight management of a flight plan and guide the aircraft along the flight plan (Column 4, Lines 20-33).
As to claim 9, Raghu et al. discloses the avionics system of claim 1, and further discloses wherein secure communication protocols are incorporated into the server defined API (Column 4, Lines 50-64).
Claims 10-14 and 16-17 are rejected for the same reasoning as the rejection of claims 1-5 and 7.
Claims 18-20 are rejected for the same reasoning as the rejection of claims 1, 3, and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raghu et al., U.S. Patent 9,043,938 B1 (2015) in view of Bush et al., U.S. Patent 10,721,259 B2 (2020).
As to claim 6, Raghu et al. discloses the avionics system of claim 1.  Raghu et al. does not disclose an LRU, as claimed.  Bush et al. discloses wherein the client application executes on an aircraft LRU system that is external to the FMS (Column 4, Line 65 – Column 5, Line 41).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Raghu et al., with the use of an LRU, as claimed, as disclosed by Bush et al., to place the unit in a portable and repairable unit outside the system to allow replacement and update of the application.
Claim 15 is rejected for the same reasoning as the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666